

	

		III

		109th CONGRESS

		1st Session

		S. RES. 344

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. McCain (for himself,

			 Mr. Lugar, Mr.

			 Brownback, and Mr. Reid)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Expressing support for the Government of

		  Georgia’s South Ossetian Peace Plan and the successful and peaceful

		  reintegration of the region into Georgia.

	

	

		Whereas during December 1991, Georgia was internationally

			 recognized as an independent and sovereign country following the formal

			 dissolution of the Union of Soviet Socialist Republics;

		Whereas the United States supports the independence,

			 sovereignty, territorial integrity, and ongoing democratic reform process in

			 Georgia;

		Whereas the United States reaffirms its support for the

			 peaceful resolution of the conflict in Adjura and the restoration of democracy

			 and political stability in that region of Georgia;

		Whereas as a result of a conflict from 1991 to 1992, a

			 separatist regime has enforced its rule in the Georgia territory of South

			 Ossetia, impoverishing the people living in South Ossetia, militarizing the

			 area, allowing organized crime to flourish, and posing a threat to the peace

			 and security in the region;

		Whereas the Government of Georgia has announced a peace

			 plan to reach a full political settlement to the South Ossetian

			 conflict;

		Whereas the Government of Georgia has acknowledged that

			 mistakes were made in its past efforts in dealing with the region of South

			 Ossetia;

		Whereas at the 59th meeting of the United Nations General

			 Assembly, Georgian President Mikhail Saakashvili outlined specific components

			 of a peace initiative that includes demilitarization, confidence building

			 measures, and economic, social, cultural, and political steps to protect the

			 South Ossetian people and their rights while reintegrating the region, with

			 significant autonomy, into Georgia;

		Whereas President Saakashvili reaffirmed the main

			 principles of the peace agreement at the Parliamentary Assembly Council of

			 Europe in January, 2005, held in Strasbourg, France;

		Whereas a formal comprehensive peace proposal based on the

			 Strasbourg principles was formally proposed on October 27, 2005, at the

			 Organization for Security and Co-operation in Europe; and

		Whereas on December 6, 2005, at their 13th Ministerial

			 Council Meeting in Ljubljana, Slovenia, the Organization for Security and

			 Co-operation in Europe endorsed the Government of Georgia’s peace plan,

			 stating, We welcome the steps taken by the Georgian side to address the

			 peaceful resolution of the conflict and believe that the recent proposals, in

			 particular the Peace Plan built upon the initiatives of the President of

			 Georgia presented at the 59th United Nations General Assembly and supported by

			 the sides, will serve as a basis for the peaceful settlement of the

			 conflict: Now, therefore, be it

		

	

		That the Senate—

			(1)commends the

			 Government of Georgia for its vision and determination in its efforts to

			 resolve peacefully the conflict in South Ossetia;

			(2)supports the

			 sovereignty, independence, and territorial integrity of the democratic

			 Government of Georgia;

			(3)urges all

			 Organization for Security and Co-operation in Europe participating States to

			 respect fully the independence, sovereignty, territorial integrity of Georgia,

			 refraining from any acts constituting a threat of or use of force, direct or

			 indirect, and abiding by the principle of the inviolability of

			 frontiers;

			(4)expresses its

			 support for the Government of Georgia’s plan to control peacefully and

			 reestablish authority in the region of South Ossetia, viewing it as an

			 opportunity to restore the territorial integrity of the country and to protect

			 the individual rights and democratic liberties of those living in South

			 Ossetia;

			(5)urges the United

			 States to increase its efforts in support of the peaceful reincorporation of

			 South Ossetia to Georgia, including efforts to support the greater involvement

			 of the international community, including the Russian Federation, the

			 Organization for Security and Cooperation in Europe, the European Union, and

			 international organizations in the peaceful settlement of the South Ossetian

			 conflict; and

			(6)supports the

			 ongoing democratic transformation in Georgia and will continue to monitor

			 closely the peace process in South Ossetia, including the implementation by all

			 sides of their obligations under the peace plan if it is accepted.

			

